ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_03_EN.txt. 461

SEPARATE OPINION OF JUDGE MOSLER

As is shown by my vote, I share the opinion of the Court that it has
jurisdiction to entertain the dispute and that the Application of Nicaragua
is admissible. Nevertheless, to my regret, 1 cannot agree with paragraph 1
(a) of the operative part of the Judgment, in which the Court assumes
jurisdiction on the basis of Article 36, paragraphs 2 and 5, of the Statute. In
my view the Court possesses jurisdiction solely on the basis of the 1956
Treaty of Friendship, Commerce and Navigation between the Parties, but
not on the basis of currently effective and mutually corresponding sub-
missions of the Parties under the compulsory jurisdiction of the Court by
virtue of the Optional Clause. However, on the assumption adopted by the
majority that the Court has general jurisdiction on the basis of the
Optional Clause, I support most of the consequential conclusions made by
it, but I have to disagree with part of the reasoning, either because I have
another view of the matter or because I think that the far-reaching con-
sequences of the Court’s conclusions should be more explicitly explained.
The points in question are the effect of the notification of 6 April 1984 of
the United States (the “Shultz letter”), and the multilateral treaty reser-
vation in its Declaration of Acceptance of the compulsory jurisdiction of
the Court (proviso (c)) (see Part II, below). I feel obliged to make the
following remarks, taking into account the importance of the issues
involved, which relate to fundamental questions of the jurisdictional
system established by the Statute. I shall however avoid going into
detail.

I

1. The Court concludes that the Nicaraguan Declaration of 24 Septem-
ber 1929, accepting unconditionally the compulsory jurisdiction of the
Permanent Court of International Justice, is a currently valid instrument
because Article 36, paragraph 5, of the present Statute transferred the
Declaration to the International Court of Justice (see, inter alia, Judgment,
para. 109). Until the entry into force of the Statute (as an integral part of
the United Nations Charter) the Declaration, with regard to Nicaragua,
was, according to the Judgment, undoubtedly valid from the moment of its
deposit, but had not become binding (para. 25). Nicaragua, as a Member of
the League of Nations, had been entitled to sign and ratify the 1920
Protocol of Signature of the Statute of the Permanent Court of Interna-
tional Justice and, on this basis, make a declaration under the Optional
Clause, as provided for by Article 36, paragraph 2, of this Statute. Signa-

73
462 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. MOSLER)

tures of the Protocol were subject to ratification ; declarations were not.
While, according to the logical order, declarations followed ratifications of
the Protocol on which they depended, Nicaragua in fact made its Decla-
ration first. Constitutional procedures in Nicaragua to ratify the Protocol
took place in 1934-1935, but the instrument of ratification, although
announced by the telegram of 29 November 1939 to the Secretary-General
of the League of Nations, was never received in Geneva (paras. 15-16).
These facts are uncontested, but the legal construction given to them in the
Judgment is, in my view, unclear, and susceptible of inducing errors. The
Declaration of 1929 was a legal instrument, the effect of which depended
on a condition precedent, namely the deposit of the instrument of ratifi-
cation of the Protocol of 1920. So long as this act had not been performed
the Declaration remained without legal effect. To qualify it as certainly
valid, but not binding, seems to me a misconstruction of a legal act which
was subject to a suspensive condition. Moreover, the use of this termino-
logy may indicate that the “certainly valid” déclaration has an intrinsic
validity which has only to be completed by ratification in order to become
binding. A potentially effective act however only acquires its validity if and
when the condition is met. If the interpretation given in the Judgment is
correct, the Declaration of Nicaragua would not have been wholly in-
operative in 1945 — as in fact it was— but would have been a valid act which
might be taken into account when the new Statute had to solve the problem
of transferring old declarations to the new Court. The construction and the
terminology regarding the Declaration of 1929 thus prepare the way for an
interpretation of Article 36, paragraph 5, which I am unable to accept.

2. Article 36, paragraph 5 (the text of which is reproduced in para. 14 of
the Judgment), effected, in the interpretation of the Judgment, the transfer
of the declaration to the present Court. The consent thereto had been given
by Nicaragua

“which, having been represented at the San Francisco Conference,
signed and ratified the Charter and thereby accepted the Statute in
which Article 36, paragraph 5, appears”.

The effect attributed to paragraph 5 is open to doubt. The conduct of
Nicaragua, in so far as it plays a role in this connection, will be taken up
later (para. 3, below).

The Statute of the International Court of Justice seeks to guarantee, as
far as possible, continuity between the Permanent Court and the Interna-
tional Court of Justice, thus avoiding undesirable consequences resulting
from a legal discontinuity between the old and the new Court. In parti-
cular, paragraph 5 was inserted in Article 36 in order to transfer the
acceptances of the compulsory jurisdiction of the Permanent Court,
according to their terms, to the jurisdiction of the International Court of
Justice.

According to the Judgment, paragraph 5 refers not only to declarations

74
463 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. MOSLER)

operative at the time of the entry into force of the Statute for the declarant
State, but also to a declaration still valid though not binding (para. 37). It
finds support for this interpretation in the French version, which attributes
the transferring effect to the declarations “faites en application de l’article
36 du Statut de la Cour permanente de Justice internationale pour une
durée qui n’est pas encore expirée”. The English text, which refers to
“Declarations made under Article 36 of the Statute of the Permanent
Court of International Justice and which are still in force”, cannot,
according to the Judgment, be reconciled with the French text by accepting
the proposition that both versions refer to binding declarations (para. 30).
The preference given to the French version has been justified by recourse
to the preparatory work of the Statute. It is true that the French delegation
at San Francisco succeeded in replacing the original term “encore en
vigueur”, which corresponded to the English words “still in force”, with the
present French text. For two reasons I am not able to share the conclusion
of the Judgment in disregarding the English text in favour of the French
text interpreted in the light of the preparatory work : first, according to
general principles of interpretation, as codified in the Vienna Convention
on the Law of Treaties (Arts. 31 to 33), a text authenticated in several
languages is equally authoritative in each language. Only if the texts cannot
be reconciled are supplementary means of interpretation, such as recourse
to the preparatory work, permitted. I do not see any difficulty in finding
the same meaning in both texts : a declaration which has been made for a
duration which has not yet expired (French text) must have been in force
(English text). The Judgment is certainly right in saying that to interpret
the French wording as referring also to declarations not effective in respect
of the Permanent Court, but made for a period which would not yet have
expired if the declaration had been effective, would contradict the English
text. Apart from this reason, which seems to me in itself sufficient, I have
been unable to find conclusive evidence in the preparatory work that the
change from the original French text to the final version was made in order
to include declarations not in force. On the contrary, the French delegation
declared explicitly that no change of substance was intended (UNCIO
doc., Vol. XIII, pp. 282-284). There could be several reasons which moti-
vated the French delegation to ask for the change in the text without
affecting the English wording. I refrain from speculating as to which
possibility may be the right one. I find no indication that the meaning
attributed by the Judgment to the French text was also intended by the
French delegation.

My conclusion is therefore that the text of paragraph 5, without leaving
the meaning ambiguous or obscure (see Art. 32 of the Vienna Convention),
related to declarations being effective, according to their terms, at the
critical date. Consequently, the Nicaraguan Declaration of 1929 was not
affected by paragraph 5.

3. The Court has also found

“that the constant acquiescence of Nicaragua in affirmations, to be

75
464 MILITARY AND PARAMILITARY ACTIVITIES (SEP..OP. MOSLER)

found in United Nations and other publications, of its position as
bound by the Optional Clause constitutes valid manifestation of its
intent to recognize the compulsory jurisdiction of the Court” (para.
109).

This statement, in the Court’s reasoning, supports a finding of jurisdic-
tion under Article 36, paragraph 2, of the Statute independently of the
interpretation and effect of paragraph 5 of that Article (para. 42). I do not
exclude the view a priori that an unequivocal conduct of Nicaragua in
respect of its unconditional adherence to the compulsory jurisdiction and
the general impression existing among States that this was the status of
Nicaragua with respect to this jurisdiction, may constitute sufficient rea-
sons for the Court to apply Nicaragua’s submission in the terms of the 1929
Declaration in the present proceedings. The legal reason for this view may
be the clear and undoubted appearance of a valid submission which has
been maintained over many years. The legal concept justifying such a
consideration would be analogous to that of acquisitive prescription, a
general principle of law within the meaning of Article 38, paragraph 1 fc),
of the Statute, by which lapse of time may remedy deficiencies of formal
legal acts. If one follows this theory the facts and the conduct must be
absolutely unequivocal and must not leave room for any doubt.

I cannot conclude that the constant acquiescence of Nicaragua in affir-
mations of its position as bound by the Optional Clause, and the inclusion
of Nicaragua in the listing of declarations under Article 36, paragraph 2, in
the Court’s Yearbooks, and in United Nations publications as well as
national official publications, which were often and over a long period
accompanied by a qualifying caveat, sufficiently show that the require-
ments just mentioned are fulfilled. Nicaragua which, as the Judgment
rightly notes, was aware of the deficiency and could easily have clarified
the situation, failed to do so. It cannot take advantage of uncertainties
which it knowingly left unchallenged. On the other hand, Nicaragua
allowed a situation to subsist which could be interpreted as its adherence to
the Optional Clause in the terms of the 1929 Declaration.

The case concerning the Arbitral Award Made by the King of Spain is part
of this ambiguous conduct. In its application, Honduras founded the
jurisdiction of the Court not only on the Compromis with Nicaragua
reached under the auspices of the Organization of American States on 21
July 1957, but also on the submission of Nicaragua to the Permanent
Court’s compulsory jurisdiction on 24 September 1929 (U.C.J. Pleadings,
Arbitral Award Made by the King of Spain on 23 December 1906, Vol. I, p. 8).
Nicaragua, for its part, wanted to limit the dispute with Honduras to the
definition given in the said Compromis and its accompanying documents.

76
465 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. MOSLER)

It insisted on having the dispute decided only on this basis (see, e.g., the
Nicaraguan Reply, ibid, Vol. I, p. 754). Proceedings on the basis of
acceptance of the Optional Clause would have given Honduras the oppor-
tunity to present a more extensive claim (including compensation for
damages) than one seeking judgment solely on the basis of the Compromis.
Understandable as this conduct may be from the point of view of Nica-
ragua, it certainly does not prove its acquiescence in the application of the
1929 Declaration. No other events occurred by which Nicaragua took
position one way or the other.

It is nevertheless a fact that Nicaragua did run the risk during many
years of being sued by another State on the basis of its submission. It may
well be, as the Judgment rightly says, that on this hypothesis the Court
would have held Nicaragua bound by the Declaration because it tolerated
or maintained the appearance shown, with and without caveats, in offi-
cial documents (which, in themselves, had no authoritative character).
Whether the Court would have assumed jurisdiction in such a hypothetical
case cannot be either affirmed or denied. Affirmation was however a
possibility to be taken into account by Nicaragua.

This consideration is however not sufficient to conclude that an appli-
cation by Nicaragua against another State can be entertained on the basis
of the submission under the Optional Clause. Weighing this ambiguous
conduct against the strict criterion of continuous unequivocal conduct in
favour of the binding force of the declaration, the conclusion can only be
that this basis alone is not sufficient to justify Nicaragua’s reliance on the
declaration.

II

Since the majority of the Court has voted in favour of assuming juris-
diction on the basis of the Declaration (para. 1 (a) of the operative part of
the Judgment), the following remarks on some other points of the Judg-
ment are made on this assumption.

1. I share the Court’s opinion that the notification made by the Shultz
letter of 6 April 1984 has no effect on the obligations of the United States
created by its Declaration of 26 August 1946 under the Optional Clause
(for the text of the letter see para. 13 of the Judgment). I agree also with the
Judgment that the question whether this notification — which the United
States calls a “proviso” to the Declaration of 1946 — constitutes only a
modification or the termination of this Declaration, 1s not relevant for the
decision of the present dispute. My observations concern the relation
between the Nicaraguan Declaration (treated as being valid) and its
United States counterpart of 1946.

When the system of the Optional Clause was adopted at San Francisco

77
466 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. MOSLER)

as a substitute for general compulsory jurisdiction of the new Court — an
ideal which was not attainable — member States of the United Nations
which became, ipso jure, parties to the Statute, and other parties to the
Statute, remained free not only to refrain from submitting to the jurisdic-
tion at all, but also to qualify their declarations by time-limits and reser-
vations concerning substantive matters. Time-limits could provide either
fixed periods for validity, or periods of notice for notification of termi-
nation. Moreover, according to paragraph 2 of Article 36, a consensual link
between the various declarations is created only between States which
undertake the “same obligation”. The Nicaraguan Declaration of 1929 is
unconditional with respect to substantive reservations and time-limits,
whereas the United States Declaration of 1946 is qualified by three pro-
visos containing substantive reservations, and may be terminated six
months after a notification to this effect has been made.

There is general agreement that reservations relating to substantive
restrictions limit the obligations of other States which have submitted to
the compulsory jurisdiction without having made corresponding reserva-
tions. The consensual bond, which is the basis of the operation of the
Optional Clause, comes into being at the time at which another State
deposits its declaration. Although the reciprocal character of the substan-
tive provision of declarations is not in doubt, there is, however, no such
agreement regarding different time-limits in declarations which, from the
point of view of their substance, are mutually applicable.

In my view, time-limits are taken into account as substantive reserva-
tions because the requirement of Article 36, paragraph 2, that the con-
sensual bond exists only between States accepting the same obligation,
must be applied to both types of qualifications which are permitted to be
included in declarations. Reservations restrict the substantive extent of the
obligation, time-limits put an end to the obligation, whether made with or
without substantive limitations, in its entirety. It is difficult to see how the
“same obligation” within the meaning of Article 36, paragraph 2, can
continue to exist longer for one State than for its potential counterpart
whose declaration is limited by a shorter notice period, or may be termi-
nated by notification at any moment. This consideration is, of course, no
longer relevant when an application has been filed before the defendant
State has made use of the shorter delay to notify the termination of its
declaration, which it is, in my view, entitled to make due to the fact that the
time-limit of another State’s declaration is shorter. I am aware of the
disadvantages flowing from the relative effect of declarations with regard
to other States. But the difficulties are not much greater than the relativity
generally admitted with respect to substantive reservations.

The relation between the Declarations of Nicaragua and the United
States, of 1929 and 1946 respectively, is, in my view, the following :
Nicaragua’s Declaration is unconditional, that is, not only without reser-
vation but also without time-limit. To this declaration the general principle
applies that all legally binding acts, whether made unilaterally, or within
the framework of a contractual relationship, or in the complex system

78
467 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. MOSLER)

which the Judgment describes as “sui generis”, can, under certain condi-
tions, be terminated. Article 56 of the Vienna Convention is based on this
principle. The question remains however on what conditions the right of
termination may be exercised. It may be open to doubt whether the
Nicaraguan Declaration can be terminated with legal effect immediately
on notice, or only after a lapse of a certain time after such notice. Article 56
of the Vienna Convention refers to the “nature of the treaty”, or envisages
a 12 months’ notice. Applying the same ideas by analogy to the “consen-
sual bond” effected by declarations under the Optional Clause, the “na-
ture” of the bond is characterized by the equal significance of the obliga-
tions. This results from Article 36, paragraph 2, without any special
reservation being necessary as provided for in paragraph 3 of the same
Article. The Court emphasized in the case of Right of Passage over Indian
Territory (Preliminary Objections) (1.C.J. Reports 1957, p. 145), that the
principle of reciprocity forms part of the system of the Optional Clause. It
does not follow from the “nature” of an “unconditional” declaration that it
may be terminated at any time and with immediate effect. Article 56 of the
Vienna Convention shows — and here again an analogy is suggested — that
the termination of an obligation must be governed by the principle of good
faith. Withdrawal without any period of notice seems to me not to cor-
respond with this principle if a declaration has been made explicitly
unconditional.

The precise period of notice necessary or appropriate to terminate the
Nicaraguan obligation need not be decided in the circumstances in which
the Shultz letter was made. This letter, which disregarded the notification
clause in the 1946 Declaration, was received by the United Nations Sec-
retariat on Friday afternoon, 6 April 1984, whereas the Application of
Nicaragua was filed with the Registry of the Court on the following
Monday, 9 April 1984. The Court has not yet had the opportunity to judge
a parallel case. It did however pronounce, in the Right of Passage over
Indian Territory case, on the reverse situation. Portugal had made a decla-
ration regarding the Optional Clause only a few days before it filed an
application against India based on this declaration. The Court did not
accept the Indian Preliminary Objection that the Portuguese declaration —
made with a view to its own application — was inadmissible.

Though I admit that a certain analogy exists between the two situations,
more convincing reasons speak, in my view, for a different interpretation.
If Nicaragua, as I concluded above, could not terminate its obligation with
immediate effect, then the corresponding obligation of the United States,
disregarding entirely the six months’ notice period, or applying a period of
a few days only, could also not be terminated. Admittedly, the interpre-
tation of the requirements of good faith on either side cannot be deter-
mined in the abstract ; it must be fixed in concreto according to the
circumstances of the case. Whatever the period of notice may be to ter-
minate the unconditional submission, it would not have been permissible

79
468 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. MOSLER)

to cut it down to a minimum. Correspondingly, the six months’ notice
period in the United States Declaration could not be reduced to the few
days before the filing of the Nicaraguan Application. The Shultz letter
could therefore not have the effect which it was intended to produce.

2. The multilateral treaty reservation (proviso (c) of the United States
Declaration of 1946) has been invoked by the United States as applicable
in the present proceedings in so far as Nicaragua founds its claim on the
alleged violation by the United States of four multilateral treaties, the
Charter of the United Nations, the Charter of the Organization of Amer-
ican States, the Convention on the Rights and Duties of States and the
Convention on the Rights and Duties of States in the Event of Civil Strife.
According to the reservation, the submission of the United States to the
compulsory jurisdiction of the Court shall not apply to “disputes arising
under a multilateral treaty, unless .. . all parties to the treaty affected by
the decision are also parties to the case before the Court”. This restriction
included in the Declaration of 1946 has been deplored as very far-reaching
and unclear. It has been criticized because it seemed “only to have been
inspired by vague fears and misconceptions as to the working of the
Optional Clause in a case arising under a multilateral treaty” (H. Waldock,
“The Decline of the Optional Clause”, 32 British Year Book of Interna-
tional Law, 1955-1956, p. 275) and because “the language of the reservation
betrays such confusion of thought that to this day no one is quite sure what
it means” (H. W. Briggs, “Reservations to the Acceptance of Compulsory
Jurisdiction of the International Court of Justice”, 93 Recueil des cours,
1958-I, p. 307). The example of the United States has however been
followed by some other States, whose reservations refer simply to “all
parties”, while the qualification in the United States reservation which
refers to the States parties “affected by the decision” does not appear (see
para. 72 of the Judgment). This expansion of the use of the clause indicates
that it has an applicable meaning, and that it cannot be put aside either
because of its consequences or of its lack of clarity which has given rise to
much confusion.

Both Parties referred to the legislative history of the reservation in the
United States Senate. It was inserted in the Declaration in order to take
account of Mr. J. F. Dulles’ concern that the United States might be
exposed to disputes before the Court by States which were parties to the
same dispute, but not parties to the litigation pending before the Court
against the United States, because these States had not bound themselves
by the Optional Clause. It may well be that misconceptions and misun-
derstandings which occurred in the debates of the United States Senate are
responsible for the insertion of the reservation and its actual wording. The
basis of the interpretation is however the text itself. If it has a meaning
which can reasonably be applied in a concrete situation, the reservation has
to be given its full effect. If not, the question arises as to whether its
invalidity affects the entire declaration of acceptance. On this assumption
the United States could not be sued by an application referring to its

80
469 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. MOSLER)

acceptance of the Optional Clause. The Court has never had the oppor-
tunity to decide whether a whole declaration under the Optional Clause
may be invalid because an ineffective reservation had to be considered an
essential part of it. If an affirmative conclusion were to be taken, its effect
would be worse than to apply the reservation and to maintain the rest of the
declaration. While this consideration, it is true, is not in itself an element of
interpretation of reservations made in a declaration under the Optional
Clause, it is nevertheless a point of view to be kept in mind when a
reasonable construction of a reservation is made.

Of the two possibilities of interpreting the reservation in a wider sense,
to include the treaties affected by the decision of the Court, or in a
narrower sense which includes only the States affected by multilateral
treaties relevant in a dispute before the Court, the United States prefers the
latter meaning. Although it belongs to the competence of the Court to
decide on the applicability of the reservation (Art. 36, para. 6, of the
Statute) I agree with the Judgment when it follows this interpretation (para.
72). States which might be affected within the meaning of the reser-
vation are thus the Central American neighbouring States of Nicaragua.

I equally share the view of the Judgment that the question as to whether
States are “affected” within the meaning of the reservation cannot be
answered in the present jurisdictional phase of the proceedings, but only in
connection with the merits of the case. The objection based on the reser-
vation does therefore “not possess, in the circumstances of the case, an
exclusively preliminary character”, a situation envisaged in Article 79,
paragraph 7, of the Rules of Court. The Court has not yet had the
opportunity to apply this provision, which belongs to the new provisions
made by the partial revision of the Rules in 1972. The intention was to
depart from the former practice in which the preliminary and the principal
phase of the proceedings had not been properly distinguished and pre-
liminary objections had been more often joined to the phase of the merits
than was desirable in view of a sound economy of proceedings. There may,
however, be cases in which, as in the present one, the decision on a
substantive element in an objection against jurisdiction needs to be made
before the Court can make a decision as to whether the objection is upheld.
The consequence of this situation is that the answer to the whole question
cannot be given in the proceedings on jurisdiction but must be postponed
to the phase of the merits. If the answer to the question which has not an
exclusively preliminary character is such that the element belonging to the
merits exists in the actual case, the reservation must be given effect. In
concrete terms, if the Court should find, in the merits phase, that other
States are “affected”, within the meaning of the reservation as interpreted
by the Court, then in its decision the four multilateral treaties referred to in
the Nicaraguan Application cannot be applied in the present dispute. On
this hypothesis the Court remains competent to apply, with the exception
of the four muitilateral treaties, the other rules and principles mentioned in
Article 38, paragraph 1, of the Statute. If it comes to the contrary con-
clusion, the four multilateral treaties can be taken into account.

81
470 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. MOSLER)

To conclude this opinion, I repeat the statement made at the beginning
that I dissent from the Court in so far as it founds its jurisdiction on Article
36, paragraphs 2 and 5, of the Statute.

(Signed) Hermann MOSLER.

82
